 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of this 9th day of August, 2006, is made by
BEARD TECHNOLOGIES, INC., a Oklahoma corporation (the "Pledgor"), with an
address at Enterprise Plaza, Suite 320, 5600 North May Avenue, Oklahoma City,
Oklahoma 73112 , in favor of PINNOAK RESOURCES, LLC, (the “Secured Party"), with
an address at 601 Technology Drive, Suite 300, Canonsburg, Pennsylvania 15317.

 

1.          Pledge. In order to induce the Secured Party to extend the
Obligations (as defined below), the Pledgor hereby grants a security interest in
and pledges to the Secured Party, all of the Pledgor’s right, title and interest
in and to the investment property, general intangibles and other assets
described in Exhibit A attached hereto and made a part hereof, and all security
entitlements of the Pledgor with respect thereto, whether now owned or hereafter
acquired, together with all additions, substitutions, replacements and proceeds
thereof and all income, interest, dividends and other distributions thereon
(collectively, the "Collateral"). If the Collateral includes certificated
securities, documents or instruments, such certificates are herewith delivered
to the Secured Party accompanied by duly executed blank stock or bond powers or
assignments as applicable. The Pledgor hereby authorizes the transfer of
possession of all certificates, instruments, documents and other evidence of the
Collateral to the Secured Party.

 

2.          Obligations Secured. The Collateral secures payment of all loans,
advances, debts, liabilities, obligations, covenants and duties owing (i) from
the Pledgor to the Secured Party under this Agreement, and (ii) from Beard
Pinnacle, LLC, an Oklahoma limited liability company (the "Borrower"), to the
Secured Party under the Amended and Restated Promissory Note dated as of October
7, 2005 (the “Note”) of any kind or nature, present or future (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Pledgor or the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), due or to
become due, now existing or hereafter arising, and any amendments, extensions,
renewals and increases of or to any of the foregoing (expressly including any
and all increases in the principal amount of Note), and all reasonable costs and
expenses of the Secured Party incurred in the documentation, negotiation,
modification, enforcement, collection and otherwise in connection with any of
the foregoing, including reasonable attorneys’ fees and expenses (hereinafter
referred to collectively as the "Obligations").

 

 

 



3.           Representations and Warranties. The Pledgor represents and warrants
and covenants as of the date hereof to the Secured Party as follows:

 

3.1        There are no restrictions on the pledge or transfer of any of the
Collateral, other than restrictions referenced on the face of any certificates
evidencing the Collateral.

 

3.2        The Pledgor is the legal owner of the Collateral, which is registered
in the name of the Pledgor.

 

3.3        The Collateral is free and clear of any security interests, pledges,
liens, encumbrances, charges, agreements, claims or other arrangements or
restrictions of any kind, except as referenced in Section 3.1 above, or created
by this Pledge Agreement or any other agreement to which the Pledgor and the
Secured Party are both parties; and the Pledgor will not on or after the date
hereof incur, create, assume or permit to exist any pledge, security interest,
lien, charge or other encumbrance of any nature whatsoever on any of the
Collateral or assign, pledge or otherwise encumber any right to receive income
from the Collateral, other than in favor of the Secured Party.

 

3.4        The Pledgor has the right to transfer the Collateral free of any
encumbrances (other than any encumbrance created by this Pledge Agreement or any
other agreement to which the Pledgor and the Secured Party are both parties),
and the Pledgor will defend the Pledgor’s title to the Collateral against the
claims of all persons, and any registration with, or consent or approval of, or
other action by, any federal, state or other governmental authority or
regulatory body which was or is necessary for the validity of the pledge of and
grant of the security interest in the Collateral has been obtained.

 

3.5        The pledge of and grant of the security interest in the Collateral is
effective to vest in the Secured Party a valid and perfected first priority
security interest, superior to the rights of any other person, in and to the
Collateral as set forth herein.

 

 

4.

Covenants.

 

4.1          Pledgor agrees not to invoke, and hereby waives its rights under,
any statute under any state or federal law which permits the recharacterization
of any portion of the Collateral to be interest or income.

 

2

 

 



 

5.

Default.

 

5.1         Pledgor shall be in default of this Pledge Agreement if any of the
following occur (each an "Event of Default"): (i) any Event of Default (as
defined in any of the Obligations), (ii) any default under any of the
Obligations that does not have a defined set of "Events of Default" and the
lapse of any notice or cure period provided in such Obligations with respect to
such default, (iii) demand by the Secured Party under any of the Obligations
that have a demand feature, (iv) the failure by the Pledgor to perform any of
its obligations hereunder, (v) the falsity, inaccuracy or material breach by or
on behalf of the Pledgor of any material written warranty, representation or
statement made or furnished to the Secured Party by or on behalf of the Pledgor,
(vi) the failure of the Secured Party to have a perfected first priority
security interest in the Collateral or (vii) any restriction is imposed on the
pledge or transfer of any of the Collateral after the date of this Agreement
without the Secured Party’s prior written consent. Notwithstanding clause (iv)
of this Section 5.1, if the Pledgor’s failure to perform any of its obligations
under this Pledge Agreement has only an immaterial or de minimis effect upon any
rights of the Secured Party under this Agreement, then that failure shall not
constitute or result in an Event of Default unless the Pledgor fails to cure or
remedy that failure to the Secured Party’s reasonable satisfaction within four
days after the Pledgor’s receipt of notice of that failure from the Secured
Party.

 

5.2        (a)         At any bona fide public sale, and to the extent permitted
by law, at any private sale, the Secured Party shall be free to purchase all or
any part of the Collateral, free of any right or equity of redemption in the
Pledgor or Borrower, which right or equity is hereby waived and released. Any
such sale may be conducted or held only during the continuance of an Event of
Default. Any such sale may be in cash or on credit against any indebtedness
owing under the Note or any other Obligations as provided in Section 5.3 of this
Pledge Agreement. The Secured Party shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account in compliance with Regulation D of the Securities Act of
1933 (the "Act") or any other applicable exemption available under such Act. The
Secured Party will not be obligated to make any sale if it determines not to do
so, regardless of the fact that notice of the sale may have been given. The
Secured Party may adjourn any sale and sell at the time and place to which the
sale is adjourned. If the Collateral is customarily sold on a recognized market
or threatens to decline speedily in value, the Secured Party may sell such
Collateral at any time without giving prior notice to the Pledgor. Whenever
notice is otherwise required by law to be sent by the Secured Party to the
Pledgor of any sale or other disposition of the Collateral, ten (10) days prior
written notice sent to the Pledgor at its address specified above will be
reasonable, unless a longer period is provided for or required under applicable
law.

 

3

 

 



(b)         The Pledgor recognizes that the Secured Party may be unable to
effect or cause to be effected a public sale of the Collateral by reason of
certain prohibitions contained in the Act, so that the Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire the
Collateral for their own account, for investment and without a view to the
distribution or resale thereof. The Pledgor understands that private sales so
made may be at prices and on other terms less favorable to the seller than if
the Collateral were sold at public sales, and agrees that the Secured Party has
no obligation to delay or agree to delay the sale of any of the Collateral for
the period of time necessary to permit the issuer of the securities which are
part of the Collateral (even if the issuer would agree), to register such
securities for sale under the Act. The Pledgor agrees that private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner.

 

5.3        The net proceeds arising from the disposition of the Collateral after
deducting expenses reasonably incurred by the Secured Party and payable to the
Secured Party under the terms of this Pledge Agreement will be applied to the
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Obligations, the same will be promptly paid to
the Pledgor. If after exhausting all of the Collateral there is a deficiency,
the Pledgor or, if the Pledgor is not borrowing from the Secured Party or
providing a guaranty of the Borrower’s obligations, the Borrower will be liable
therefor to the Secured Party; provided, however, that nothing contained herein
will obligate the Secured Party to proceed against the Pledgor, the Borrower or
any other party obligated under the Obligations or against any other collateral
for the Obligations prior to proceeding against the Collateral.

 

5.4        If any demand based upon applicable law or contractual right is made
at any time upon the Secured Party for the repayment or recovery of any amount
received by it in payment or on account of any of the Obligations and if the
Secured Party repays all or any part of such amount by reason of any judgment,
decree or order of any court or administrative body or by reason of any
settlement or compromise of any such demand, the Pledgor will be and remain
liable for the amounts so repaid or recovered to the same extent as if such
amount had never been originally received by the Secured Party. The provisions
of this section will be and remain effective notwithstanding the release of any
of the Collateral by the Secured Party in reliance upon such payment (in which
case the Pledgor's liability will be limited to an amount equal to the fair
market value of the Collateral determined as of the date such Collateral was
released) and any such release will be without prejudice to the Secured Party's
rights hereunder and will be deemed to have been conditioned upon such payment
having become final and irrevocable. This Section shall survive the termination
of this Pledge Agreement.

 

4

 

 



5.5        By its acceptance hereof, the Secured Party agrees to promptly
release any and all filings with any governmental authority evidencing its lien
and security interest created pursuant to this Pledge Agreement upon payment in
full of the Obligations.

 

6.          Voting Rights and Transfer. Prior to the occurrence of an Event of
Default, the Pledgor will have the right to exercise all voting rights with
respect to the Collateral. At any time after the occurrence and during the
continuance of an Event of Default, the Secured Party may transfer any or all of
the Collateral into its name or that of its nominee and may exercise all voting
rights with respect to the Collateral, but no such transfer shall constitute a
taking of such Collateral in satisfaction of any or all of the Obligations
unless the Secured Party expressly so indicates by written notice to the
Pledgor.

 

7.           Dividends, Interest and Premiums. The Pledgor will have the right
to receive all cash dividends, interest and premiums declared and paid on the
Collateral prior to the occurrence of any Event of Default. In the event any
additional shares are issued to the Pledgor as a stock dividend or membership
dividend or in lieu of interest on any of the Collateral, as a result of any
split of any of the Collateral, by reclassification or otherwise, any
certificates evidencing any such additional shares or membership interests will
be immediately delivered to the Secured Party and such shares will be subject to
this Pledge Agreement and a part of the Collateral to the same extent as the
original Collateral. At any time after the occurrence and during the continuance
of an Event of Default, the Secured Party shall be entitled to receive all cash
or stock dividends or membership dividends, interest and premiums declared or
paid on the Collateral, all of which shall be subject to the Secured Party’s
rights under Section 5 above.

 

 

8.

[Intentionally Deleted]

 

9.          Further Assurances. By its signature hereon, the Pledgor hereby
irrevocably authorizes the Secured Party, at any time and from time to time, to
execute (on behalf of the Pledgor), file and record against the Pledgor any
notice, financing statement, continuation statement, amendment statement,
instrument, document or agreement under the Uniform Commercial Code that the
Secured Party may consider necessary or desirable to create, preserve, continue,
perfect or validate any security interest granted hereunder or to enable the
Secured Party to exercise or enforce its rights hereunder with respect to such
security interest. Without limiting the generality of the foregoing, the Pledgor
hereby irrevocably appoints the Secured Party as the Pledgor’s attorney-in-fact
(from and after the occurrence and during the continuance of an Event of
Default) to do all acts and things in the Pledgor’s name that the Secured Party
may deem necessary or desirable to accomplish the purposes of this Pledge
Agreement. This power of attorney is coupled with an interest with full power of
substitution and is irrevocable, until the Obligations are paid in full. The
Pledgor hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof.

 

5

 

 



10.          Notices. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder ("Notices") must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as either the Pledgor or the
Secured Party may give to the other for such purpose in accordance with this
section.

 

11.        Preservation of Rights. (a) No delay or omission on the Secured
Party’s part to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will the Secured Party’s action or inaction impair any such right or power. The
Secured Party’s rights and remedies hereunder are cumulative and not exclusive
of any other rights or remedies which the Secured Party may have under other
agreements, at law or in equity.

 

(b)         The Secured Party may, at any time and from time to time, without
notice to or the consent of the Pledgor unless otherwise expressly required
pursuant to the terms of the Obligations, and without impairing or releasing,
discharging or modifying the Pledgor’s liabilities hereunder, (i) change the
manner, place, time or terms of payment or performance of or interest rates on,
principal amount of, or other terms relating to, any of the Obligations; (ii)
renew, substitute, modify, amend or alter, or grant consents or waivers relating
to any of the Obligations, any other pledge or security agreements, or any
security for any Obligations; (iii) apply any and all payments by whomever paid
or however realized including any proceeds of any of the Collateral, to any
Obligations of the Pledgor or the Borrower in such order, manner and amount as
the Secured Party may determine in its sole discretion; (iv) deal with any other
person with respect to any Obligations in such manner as the Secured Party deems
appropriate in its sole discretion; (v) substitute, exchange or release any
security or guaranty; or (vi) take such actions and exercise such remedies
hereunder as provided herein. The Pledgor hereby waives (a) presentment, demand,
protest, notice of dishonor and notice of non-payment and all other notices to
which the Pledgor might otherwise be entitled, and (b) all defenses based on
suretyship or impairment of collateral.

 

12.        Illegality. In case any one or more of the provisions contained in
this Pledge Agreement should be invalid, illegal or unenforceable in any
respect, it shall not affect or impair the validity, legality and enforceability
of the remaining provisions in this Pledge Agreement.

 

6

 

 



13.        Changes in Writing. No modification, amendment or waiver of, or
consent to any departure by the Pledgor from, any provision of this Pledge
Agreement will be effective unless made in a writing signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on the
Pledgor in any case will entitle the Pledgor to any other or further notice or
demand in the same, similar or other circumstance.

 

14.        Entire Agreement. This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Pledgor and the Secured Party with respect to the subject matter hereof.

 

15.        Successors and Assigns. This Pledge Agreement will be binding upon
and inure to the benefit of the Pledgor and the Secured Party and their
respective heirs, executors, administrators, successors and assigns; provided,
however, that the Pledgor may not assign this Pledge Agreement in whole or in
part without the Secured Party’s prior written consent, which consent will not
be unreasonably withheld, delayed or conditioned, and the Secured Party at any
time may assign this Pledge Agreement in whole or in part.

 

16.        Interpretation. In this Pledge Agreement, unless the Secured Party
and the Pledgor otherwise agree in writing, the singular includes the plural and
the plural the singular; references to statutes are to be construed as including
all statutory provisions consolidating, amending or replacing the statute
referred to; the word "or" shall be deemed to include "and/or", the words
"including", "includes" and "include" shall be deemed to be followed by the
words "without limitation"; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Pledge Agreement.
Section headings in this Pledge Agreement are included for convenience of
reference only and shall not constitute a part of this Pledge Agreement for any
other purpose.

 

7

 

 



17.        Indemnity. The Pledgor agrees to indemnify each of the Secured Party,
each legal entity, if any, who controls, is controlled by or is under common
control with the Secured Party, and each of their respective directors, officers
and employees (the "Indemnified Parties"), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation or
preparation therefor) which any Indemnified Party may incur, or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Pledgor), in connection with or arising out of or relating to the matters
referred to in this Pledge Agreement whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by the
Pledgor in this Pledge Agreement, or (b) arising out of or resulting from any
suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Pledge Agreement. The Pledgor
may participate at its expense in the defense of any such action or claim.

 

18.        Governing Law and Jurisdiction. This Pledge Agreement has been
delivered to and accepted by the Secured Party and will be deemed to be made in
the Commonwealth of Pennsylvania. THIS PLEDGE AGREEMENT WILL BE INTERPRETED AND
THE RIGHTS AND LIABILITIES OF THE PLEDGOR AND THE SECURED PARTY DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, EXCLUDING ITS
CONFLICT OF LAWS RULES. The Pledgor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in Allegheny County, Pennsylvania, or
the United States District Court for the Western District of Pennsylvania;
provided that nothing contained in this Pledge Agreement will prevent the
Secured Party from bringing any action, enforcing any award or judgment or
exercising any rights against the Pledgor individually, against any security or
against any property of the Pledgor within any other county, state or other
foreign or domestic jurisdiction. The Pledgor acknowledges and agrees that the
venue provided above is the most convenient forum for both the Secured Party and
the Pledgor. The Pledgor waives any objection to venue and any objection based
on a more convenient forum in any action instituted under this Pledge Agreement.

 

8

 

 



19.         WAIVER OF JURY TRIAL. THE PLEDGOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT THE PLEDGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
OF ANY NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

 

 



The Pledgor acknowledges that it has read and understood all the provisions of
this Pledge Agreement, including the waiver of jury trial, and has been advised
by counsel as necessary or appropriate.

 

WITNESS the due execution of this Pledge Agreement as a document under seal, as
of the date first written above, with the intent to be legally bound hereby.

 

WITNESS / ATTEST:

 

BEARD TECHNOLOGIES, INC., an Oklahoma
corporation

 

 

 

 

/s/  Linda Shrum

 

By:

/s/  Herb Mee, Jr.



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Name:  Linda Shrum

 

 

Name:  Herb Mee, Jr.

Title:  Assistant Secretary

 

 

Title:  Vice President

 

 

 

10

 

 

 

EXHIBIT A TO PLEDGE AGREEMENT

(CERTIFICATED SECURITIES)

 

The specific assets listed below are pledged as collateral and are restricted
from trading and withdrawals. The Secured Party’s written approval is required
prior to any trading or withdrawals of such assets.

 

Quantity

Description of Securities

Certificate Number(s)

 

 

 

100% of Membership Interests

Certificate of Limited Liability Company Interest in Beard Pinnacle, LLC, (an
Oklahoma limited liability company)

1

 

 

 

 

 

 

 